SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Summary of Decisions of the Shareholders' Meeting We inform that the Eletrobras shareholders at todays meeting, deliberated: Ref: 157ª Extraordinary General Meeting 1. Approval of the capital increase authorized at the 155th General Assembly Meeting held on January 11, 2011 in the amount of R$ 5,148,764,252.10 (five billion, one hundred forty-eight million, seven hundred sixty-four thousand, two hundred fifty-two reais and ten cents). Thus, the capital goes from R$ 26,156,567,211.64 (twenty-six billion, one hundred fifty-six million, five hundred sixty-seven thousand, two hundred and eleven reais and sixty-four cents) to R$ 31,305,331,463.74 (thirty-one billion, three hundred and five million three hundred thirty-one thousand, four hundred sixty-three reais and seventy-four cents), by issuing 220,277,010 shares, 182,026,770 common shares and 38,250,240 preferred shares class "B". 2. Approval of the amendment to the wording of Article 6th of the Eletrobras by-laws which will present the following wording: The social capital of the Company amounts to R$ 31,305,331,463.74 (thirty-one billion, three hundred and five million, three hundred thirty-one thousand, four hundred sixty-three reais and seventy-four cents) divided into 1,087,050,297 common shares, 146,920 preferred shares of Class A and 265,436,883 preferred shares class "B", all of them without par value. Brasília, March 16, 2011 Armando Casado de Araujo Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 16, 2011 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
